On Application for Termination of Probation.
On September 5, 2000, respondent filed an application for termination of probation. The court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its orders dated July 7, 1999, and February 17, 2000.
THEREFORE, IT IS ORDERED by the court that the probation of Paul Hoffer, Attorney Registration No. 0024962, last known business address in Akron, Ohio, be, and hereby is, terminated.
*1230IT IS FURTHER ORDERED, sua sponte, by the court, that within ninety days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within ninety days of the notice of such award.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Akron Bar Assn. v. Hoffer (2000), 88 Ohio St.3d 1226, 724 N.E.2d 807, and Akron Bar Assn. v. Hoffer (1999), 86 Ohio St.3d 97, 712 N.E.2d 116.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.